DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (PG Pub. US 2016/0225906 A1).
Regarding claim 10, Wang teaches a semiconductor device (figs. 8A-8C: 700), comprising: 
a substrate (¶ 0021: 110); 
a first dielectric fin (160/510/530), a second dielectric fin (160/510/530) and a third dielectric fin (160/530) over the substrate and oriented lengthwise along a first direction (160/530 disposed in a trench between elements 112 and 114), wherein each of the first dielectric fin, the second dielectric fin and the third dielectric fin comprises:
an outer dielectric layer (510 and/or 530) formed of a first dielectric material (¶¶ 0113, 0118: PSG, BSG), and 
an inner dielectric layer (160) formed of a second dielectric material different from the first dielectric material (¶ 0044: silicon oxide); 
a first semiconductor fin (112) over the substrate and oriented lengthwise along the first direction, the first semiconductor fin being disposed between the first dielectric fin and the second dielectric fin (112 extends between 160/510/530-left and 160/510/530-middle); 
a second semiconductor fin (114) over the substrate and oriented lengthwise along the first direction, the second semiconductor fin being disposed between the second dielectric fin and the third dielectric fin (114 extends between 160/530-middle and 160/530-right; and 
a gate structure (362/354/344) oriented lengthwise along a second direction perpendicular to the first direction (fig. 8A: 362/354/344 extends perpendicular to 112/114), wherein the gate structure is disposed over a top surface of the first semiconductor fin, a top surface of the second dielectric fin, and a top surface of the second semiconductor fin (fig. 8C: 362/354/344 disposed over top surfaces of 112/, 160/530-middle and 114) and spaced apart from the inner dielectric layer of the first dielectric fin and the third dielectric fin (at least gate portion 362 spaced apart from 160-left and 160-right).

Regarding claim 14, Wang teaches the semiconductor device of claim 10, further comprising:
a first epitaxial feature (¶¶ 0071-0072: 320 with first conductivity-type dopant) over the first semiconductor fin (fig. 8A: 320 disposed over 112); and 
a second epitaxial feature (¶ 0073: 320 with second conductivity-type dopant) over the second semiconductor fin (fig. 8A: 320 disposed over 114), 
wherein the first epitaxial feature and the second epitaxial feature are in contact with the outer dielectric layer of the second dielectric fin (fig. 8A: each 320 element contacts at least one of 510 and 530 in middle dielectric fin structure).

Regarding claim 15, Wang teaches the semiconductor device of claim 14, where a dielectric constant of the first dielectric material is greater than a dielectric constant of the second dielectric material (Wang discloses at least outer dielectric 530 of the middle fin structure comprises PSG, and inner dielectric 160 includes silicon oxide.  Since the dielectric constant of PSG is on the order of 4-4.3, and is higher than forms of silicon oxide such as SiO2, the disclosure of Wang implicitly includes embodiments with outer dielectric 530 having a higher dielectric constant than inner dielectric 160).

Regarding claim 17, Wang teaches the semiconductor device of claim 10, wherein the first semiconductor fin is a p-type semiconductor fin (¶ 0025: fin structures 112 are located over the region RP), wherein the second semiconductor fin is an n-type semiconductor fin (¶ 0025: fin structures 114 are located over the region RN).

Regarding claim 18, Wang teaches a semiconductor device (fig. 8A-8C among others: 700), comprising: 
a substrate (¶ 0025: 110); 
a first semiconductor fin (¶ 0025: 112) and a second semiconductor fin (¶ 0025: 114) over the substrate and oriented lengthwise along a first direction (fig. 8A: 112 and/or 114 disposed over 110 and extending perpendicular to elements 362/364); 
a first dielectric fin (¶ 0119 & fig. 8C: 160/510/530, disposed in left trench 119) and a second dielectric fin (160/510/530 disposed in middle trench 119) over the substrate and oriented lengthwise along the first direction (fig. 8A: 160/510/530 disposed over 110 and disposed in trenches 119 extending parallel to 112/114), each of the first dielectric fin and the second dielectric fin comprising: 
an outer dielectric layer (510 and/or 530) formed of a first dielectric material (¶¶ 0113, 0118: PSG, BSG), and 
an inner dielectric layer (160) formed of a second dielectric material different from the first dielectric material (¶ 0119: silicon oxide); 
a first gate structure (362/352/342) oriented lengthwise along a second direction perpendicular to the first direction (fig. 8A: 362/352/342 oriented perpendicular to 112/114), wherein the first gate structure is disposed over the first semiconductor fin and the first dielectric fin (fig. 8C: 362/352/342 disposed over 112 and 160/510/530); and 
a second gate structure (364/354/344) oriented lengthwise along the second direction (fig. 8A: 364/354/344 oriented perpendicular to 112/114), 
wherein the second gate structure is disposed over the second semiconductor fin (fig. 8C: 364/354/344 disposed over 114),
wherein the first gate structure is spaced apart from the second gate structure by the second dielectric fin (fig. 8C: 362/352/342 laterally spaced from 364/354/344 by 116/510/530 disposed in middle trench 119),
wherein the first gate structure is in contact with the outer dielectric layer and the inner dielectric layer of the first dielectric fin (fig. 8C: at least gate portion 342 is in contact with 510/530 and 160), 
wherein each of the first gate structure and the second gate structure is contact with the outer dielectric layer of the second dielectric fin (fig. 8C: at least gate portions 342 and 344 in contact with 510 and/or 530 in middle trench 119) and is spaced apart from the inner dielectric layer of the second dielectric fin (at least gate portions 362 and 364 spaced apart from portions of 160).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 10 and 18 above, and further in view of Liaw (PG Pub. No. US 2016/0020210 A1).
Regarding claim 11, Wang teaches the semiconductor device of claim 10, further comprising: 
a first epitaxial feature (¶ 0071: 320) over the first semiconductor fin (fig. 8A: 320 disposed over 112); and 
a second epitaxial feature (additional 320 element) over the second semiconductor fin (fig. 8A: 320 disposed over 114). 
Wang does not teach wherein the first epitaxial feature and the second epitaxial feature are in contact with the inner dielectric layer of the second dielectric fin.
Liaw teaches a semiconductor device (figs. 5A-5B: 200) including a multilayer dielectric fin (¶ 0034: 216/224) and first and second epitaxial features (¶ 0026: 208), wherein the first and second 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the dielectric fin of Wang with the configuration of Liaw, as a means to optimize the depth of the isolation structure between adjacent circuit components (131/132 of Liaw, RP/RN of Wang), improving device stability, reliability and process margin improvement (Liaw, ¶ 0048).

Regarding claim 12, Wang in view of Liaw teaches the semiconductor device of claim 11, comprising second dielectric material (Wang, 160) and first dielectric material (Wang, 510/530).  Wang further teaches the first dielectric material comprises PSG and/or BSG (Wang, ¶¶ 0078, 0112, 0118), and the second dielectric material comprises silicon oxide (¶ 0044).
Wang in view of Liaw as applied to claim 11 above does not teach where a dielectric constant of the second dielectric material is greater than a dielectric constant of the first dielectric material.
However, Liaw does teach a multiplayer dielectric fin (216/224), including a second dielectric material (inner dielectric 224, corresponding to 160 of Wang) and a first dielectric material (outer dielectric 216, corresponding to 510/530 of Liaw), where a dielectric constant of the second dielectric material is greater than a dielectric constant of the first dielectric material (¶¶ 0025, 0035: 224 comprises high-k dielectric, 216 comprises silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the dielectric material constants of Wang in view of Liaw, as a means to provide material with suitable manufacturing properties, as well as isolation properties between adjacent circuit components.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Regarding claim 19, Wang teaches the semiconductor device of claim 18, further comprising:
a first epitaxial feature (¶ 0071: 320) over the first semiconductor fin (fig. 8A: 320 disposed over 112); and 
a second epitaxial feature (additional 320 element) over the second semiconductor fin (fig. 8A: 320 disposed over 114). 
Wang does not teach wherein the first epitaxial feature and the second epitaxial feature are in contact with the inner dielectric layer of the second dielectric fin, or wherein the first dielectric material has a dielectric constant equal to or less than 5, and the second dielectric material has a dielectric constant equal to or greater than 7. 
Liaw teaches a semiconductor device (figs. 5A-5B: 200) including a multilayer dielectric fin (¶ 0034: 216/224) and first and second epitaxial features (¶ 0026: 208), wherein the first and second epitaxial features are in contact with the inner dielectric portion of the multilayer dielectric fin (fig. 5B: first and second 208 elements contact 224), wherein the multiplayer dielectric fin (216/224) includes a second dielectric material (inner dielectric 224, corresponding to 160 of Wang) and a first dielectric material (outer dielectric 216, corresponding to 510/530 of Wang), where a dielectric constant of the second dielectric material is greater than a dielectric constant of the first dielectric material (¶¶ 0025, 0035: 224 comprises high-k dielectric, 216 comprises silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the dielectric fin of Wang with the configuration of Liaw, as a means to optimize the depth of the isolation structure between adjacent circuit components (131/132 of Liaw, RP/RN of Wang), improving device stability, reliability and process margin improvement (Liaw, ¶ 0048).

Furthermore providing the first dielectric material with a dielectric constant equal to or less than 5, and the second dielectric material with a dielectric constant equal to or greater than 7 would be a matter of routine optimization.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of high and low dielectric constant materials to form multilayer dielectric fins are disclosed by Wang and Liaw.

Regarding claim 20, Wang teaches the semiconductor device of claim 18, further comprising: 
a first epitaxial feature (¶ 0071: 320) over the first semiconductor fin (fig. 8A: 320 disposed over 112); and 
a second epitaxial feature (additional 320 element) over the second semiconductor fin (fig. 8A: 320 disposed over 114), 
wherein the first epitaxial feature and the second epitaxial feature are in contact with the outer dielectric layer of the second dielectric fin (fig. 8A: each 320 element contacts at least one of 510 and 530 in middle dielectric fin structure).
Wang is silent to wherein the first dielectric material has a dielectric constant equal to or less than 7, and the second dielectric material has a dielectric constant equal to or greater than 5.
Liaw teaches a semiconductor device (figs. 5A-5B: 200) including a multilayer dielectric fin (¶ 0034: 216/224) and first and second epitaxial features (¶ 0026: 208), wherein the multiplayer dielectric fin (216/224) includes a second dielectric material (inner dielectric 224, corresponding to 160 of Wang) and a first dielectric material (outer dielectric 216, corresponding to 510/530 of Wang), where a dielectric constant of the second dielectric material is greater than a dielectric constant of the first dielectric material (¶¶ 0025, 0035: 224 comprises high-k dielectric, 216 comprises silicon oxide).

 Furthermore providing the first dielectric material with a dielectric constant equal to or less than 5, and the second dielectric material with a dielectric constant equal to or greater than 7 would be a matter of routine optimization.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of high and low dielectric constant materials to form multilayer dielectric fins are disclosed by Wang and Liaw.
 
Allowable Subject Matter
1. Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art fails to teach or clearly suggest the claim limitation:
"a first gate structure oriented lengthwise along a second direction perpendicular to the first direction, wherein the first gate structure is disposed over the first fin, the first dielectric fin, the second fin, and a portion of the second dielectric fin and terminates over the low-k dielectric layer of the second dielectric fin" as recited in claim 1.
Hong teaches a gate structure (gate electrode GE and capping pattern CAP) oriented lengthwise along a direction perpendicular to a fin direction (fig. 15B: GE/CAP oriented perpendicular to fins AF/AP), wherein the gate structure is disposed over a first fin (first AF/ AP element), a first dielectric fin (GS2), a second fin (second AF/AP element), and a second dielectric fin (GS3). However, Hong does not teach the 

Claims 2-9 depend on claim 1 and are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

2. Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the claim limitations:
"the first dielectric material comprises hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide" as recited in claims 13 and 16.

Wang teaches a semiconductor device including a first dielectric material (510/530) comprising a dopant layer of BSP and/or PSG (¶¶ 0113, 0118).  However, Wang is silent to the first dielectric material comprising hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide.
Ando et al. (PG Pub. No. US 2017/0053915 A1) teaches a semiconductor device (fig. 12) including a dielectric dopant layer (¶ 0040: 31a and/or 31b, 510/530 of Wang), the dielectric comprising .

Response to Arguments
Applicant’s arguments with respect to claims 10-12, 14-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894